Citation Nr: 0114613	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for prostatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946 and from July 1949 to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision which 
denied service connection for prostatitis based on the 
veteran's second period of service.  The Board notes that in 
a February 1947 RO decision, service connection for 
prostatitis was denied based on the veteran's first period of 
service.  This matter has come before the Board on 
consideration of records from the second period of service.


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim as 
described below.  38 C.F.R. §§ 3.103, 3.159 (2000).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

As noted above, in a February 1947 decision, based on his 
first period of service, service connection for prostatitis 
was denied on the basis that current evidence of the 
condition was not shown.  Service medical records from his 
first period of service appear to be negative for treatment, 
diagnosis or complaints related to a chronic prostate 
problem.  A VA hospital report dated February 1947 to March 
1947 notes chronic prostatitis; however, the veteran's only 
symptoms were occasional, slight pain when moving his bowels.  
No other symptoms referable to his chronic prostatitis were 
shown.  The discharge diagnosis included chronic prostatitis, 
treated and improved.  An August 1947 VA medical record notes 
a diagnosis of chronic prostatitis.  The July 1949 enlistment 
examination from his second period of service reflected that 
his genitourinary system was clinically normal.  A June 1950 
service record shows that the veteran complained of prostate 
trouble.  An October 1951 record notes a slight enlargement 
of the prostate; however, repeat urological examination found 
no prostatitis was present.  On separation examination in 
November 1952 his genitourinary system was clinically normal.  

Private post-service medical records dated September 1994 to 
February 2000 generally show treatment for prostate 
complaints.  Several records note slightly elevated prostate 
specific antigen (PSA) tests.  A history of chronic 
prostatitis is reflected in many of the private treatment 
records.  

It is noted that for service connection to be granted for 
prostatitis, it must be established that there is a 
relationship between service, the onset of the prostatitis, 
and the current prostatitis.  In otherwords, having an 
incident or two of prostate problems in the early 1950's, 
with additional problems in the 1990's would not 
automatically warrant service connection.  It would have to 
be shown that there was a medical relationship.

In this case, the record as currently assembled, fails to 
show continuing prostatitis in the 1950's to the mid 1990's.  
It is not clear that the appellant has been provided with 
clear notice on this matter.  It is noted that the private 
physician who treated the veteran in 1994 reportedly seeing 
him over the years.  Earlier records do not appear to have 
been requested or obtained.

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  

In pertinent part, the Veterans Claims Assistance Act of 
2000 provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).  Given 
the nature of this case, the Board concludes that a VA 
examination and medical opinion might assist in clarifying 
the issue of whether the veteran's current prostate 
condition is casually related to his complaints of prostate 
problems during his second period of military service.  

Moreover, any additional relevant medical records which may 
exist should be obtained as part of the VA's duty to assist.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding pertinent medical records.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any medical providers (VA 
or non-VA) who have treated him for 
prostatitis, not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms, the RO 
should contact each medical provider 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  The veteran 
and his representative should be provided 
with information concerning any negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000).  

2.  After completion of the foregoing, 
the RO should schedule the veteran for a 
VA genitourinary examination to ascertain 
the presence, nature, and etiology of any 
current prostatitis.  The claims folder 
must be made available to the examiner 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to the completion of the 
report.  In addition, the examiner should 
be asked to provide specific comments as 
to the relationship between any current 
prostate condition and the veteran's 
prostate complaints during service.  
Specifically, it should be reported 
whether the competent evidence shows that 
any prostate problem now found is in some 
way related to the earlier complaints and 
findings.  If the evidence suggests that 
there is no relationship, but rather that 
there are acute episodes over the years, 
that too should be set forth.

3.  Thereafter, the case should be 
readjudicated by the RO.  To the extent 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  No action is required of the 
veteran until he is notified.  The Board 
intimates no opinion as to the ultimate 
outcome in this case but the action taken 
herein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the Ro's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


